Ogden, J.
The affidavit of the inability of the appellant to give security for costs appears to be in compliance with the act of the 12th Legislature, approved May 3d, 1871, which act provides that such affidavit “ shall operate a perfection of the ap- “ peal in respect to the matter of costs.” The motion to dismiss the appeal is therefore overruled.
This suit was brought against the appellant for a balance due for the rent of a certain farm, and for damages for the wrongful destruction and carrying off certain property belonging to said farm. The defendant, having received his discharge in bankruptcy, the suit appears to have abated so far as the demand for rent was concerned, but prosecuted to judgment for the damages resulting from the tortious carrying on from said farm certain specific property.
The evidence on the trial presents a peculiar state of facts, which raise some very interesting questions of law. It appears that many years ago the appellant purchased of John McKim a certain farm, and for the payment of a part of the purchase-money he executed his notes. He took possession of the property, cultivated and improved the same as his own, and, while so occupying the farm, he bought and placed upon the same a wooden cistern, a plantation bell, a corn or grist mill, and a gin -stand. These articles he purchased and used for his own convenience in the cultivation of the farm, but they were none of them actually attached to or affixed to the soil, or to any building or erection on the same. The cistern was set upon blocks by the house, to catch water; the bell was temporarily placed or hung upon two posts for use, but in no wise fastened there; while the mill and gin stand were simply set upon the floor of the gin house, so as to be moved at *417pleasure, but to be used for the benefit of the farm and those occupying it.
It further appears that at the close of the late war, the vendor, McKim, having died, and the appellant Cole, finding himself unable to pay for the farm, with the assent and approval of the probate court, conveyed the same back to the administrator of McKim’s estate. The conveyance is in the usual terms, conveying the land, with all the rights, members, hereditaments, and appurtenances thereunto belonging, but no specific mention was made of the mill, gin stand, bell, or cistern. Afterwards the appellant Cole, without leaving the place on the execution of the conveyance, leased or rented the same, for one year. And at the expiration of the lease, he left the farm, taking with him the property before described, and for which the administrator of McKim’s estate has prosecuted this suit for damages.
The first question which would naturally present itself to the legal mind, in determining the respective rights of the parties, is, were these chattels, the bell, cistern, mill, and gin stand, as they were then upon the land, fixtures to the soil, so that they would pass to the purchaser of the land, without specific mention ? It may be difficult in many cases to determine from the authorities whether certain articles are fixtures, which will pass with the soil, or whether they are personal chattels, which will not pass; and it may be asserted with confidence, that no general rule can be laid down, which will apply to every case.
But there are rules which may be applied to most cases, and whenever clearly applicable they must settle all questions to which they are applied. Thus, in Hill on Fixtures, it is said : “ By the term fixtures are denoted those articles which were “ chattels, but which, by being physically annexed or affixed to “ real estate, become a part of and necessary to the freehold.” Again, the same author says that it requires a positive act of the person making the annexation, to change a chattel to a fixture; the intention to make the article a permanent annexa*418tion to the realty must, generally, affirmatively, and plainly appear, and where there is a doubt or uncertainty, the legal qualities of the article are not changed, and it must be deemed a chattel. (See 2 Smith’s Leading Cases, 217.) In Cook v. Whitney, 16 Ill., 480, it is said that a chattel which is not let into the ground, or fastened to a thing which is let into the ground, is not a fixture. There must, however, be some exceptions to this general rule, since there are loose chattels which may never be fastened to the soil, but which clearly constitute a part of the realty, for the reason that the realty could not be held and enjoyed without them, such as deeds, keys, fence-rails and the like. (Climer v. Wallace, 28 Miss., 556.) There maybe other chattels which were intended for a particular portion of real estate, and which might be of no use or value when taken from it; these should be considered as a part of the realty. But in the leading case of Walker v. Sherman, 20 Wend., 636, cited in Hill on Fixtures, Justice Cowen says: “ I have ex “ amined a good many English and American cases, and they “ are almost uniformly hostile to the idea of mere loose, “movable machinery, even where it is the main agent or prin- “ cipal thing in prosecuting the business to which a freehold “ property is adapted, being considered apart of the freehold for “any purpose.” (See also Breman v. Whitker, 15 Ohio, 440.)
From the authority here referred to, it clearly appears that the mill and gin stand, being machinery in no way attached or .affixed to the soil excepting by its own weight, was not a part of the realty, and did not pass to the estate of McKim by the deed of Cole. There is less doubt in regard to the character of the bell. Though it may have been purchased for the use of the farm, yet it had not, at the time of the sale by appellant, been permanentlyqfiaced or attached to the soil, and was no more a part of the realty than it would have been had it remained on the wagon that brought it there. It clearly had not changed its personal character, and did not pass with the land. In a suit, by the heir against the administrator, a (cistern, .sitting against the wall, was held in Massachusetts to *419be a fixture and a part of the realty; but as between a landlord and a tenant, it has been often held by the courts, to be a personal chattel, subject to removal by the tenant. "We have found no case deciding the question when raised as between the vendor and vendee of realty; but we are inclined to the opinion that in this country, where, in many instances, cisterns are used as a substitute for wells, and where a house or farm, without a cistern attached, would often be considered almost uninhabitable, where a cistern has been placed against the house for the purpose of supplying the inmates with water, and has been used and depended upon for that purpose, it should be considered a part of the realty, as much as the key to the door, or the fence around the yard or field. It has become a necessity to the farm, or dwelling, and should pass with it.
There is, however, another question raised in the record of this case, which must dispose of the whole cause. The appellant, at the time he removed the property from the farm, was in the legal possession of the articles charged to have been removed, and could be chargeable only for the damages for a wrongful conversion thereof, and such a claim for damages was clearly provable under the 19th Section of the Bankrupt Law of 1867, which says, “ all demands against the bankrupt for or on “ account of any goods or chattels, wrongfully taken, convert- “ ed, or withheld by him, may be proved and allowed as debts, “ to the amount of the value of the property so taken or withheld, with interest.” We think there can be no doubt that if appellant had wrongfully converted property of another, while he was in the legal possession of the sanie, a claim for damages for the conversion would have been provable under the clause of the law cited. If, then,' a claim for damages could have been proved by appellee against appellant, in the bankrupt court, then, under Section 34 of the same act, his discharge in that court released him from this claim, and his plea in bankruptcy should have released him from this suit.
For the reasons herein given, we think .there is manifest error in the judgment of the District Court, which will require *420a reversal of the same, and as appellant’s plea in bankruptcy has interposed an effectual barrier to any judgment against him in this action, the judgment is reversed and the cause dismissed.
Reversed and dismissed.